

116 HR 1371 IH: Crush the Virus Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1371IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Reed introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking supplemental appropriations for the fiscal year ending September 30, 2021, providing coronavirus emergency response and relief, and for other purposes.1.Short titleThis Act may be cited as the Crush the Virus Act of 2021.2.Funding for COVID–19 vaccine activities at the Centers for Disease Control and Prevention(a)In generalIn addition to amounts otherwise available, there is appropriated to the Secretary of Health and Human Services (in this Act referred to as the Secretary) for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $8,500,000,000, to remain available until expended, to carry out activities to plan, prepare for, promote, distribute, administer, monitor, and track COVID–19 vaccines, working with States, territories, and Tribes.(b)Use of fundsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in consultation with other agencies, as applicable, shall, in conducting activities referred to in subsection (a)—(1)enhance, expand, and improve nationwide COVID–19 vaccine distribution and administration, including activities related to distribution of ancillary medical products and supplies related to vaccines;(2)provide for the vaccination of employees and individuals working or residing in congregate settings and other high-risk environments;(3)provide information and public outreach, that is culturally and linguistically appropriate, with respect to vaccines licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) or authorized under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3) in order to strengthen vaccine confidence in the United States, including its territories and possessions, particularly in minority and underserved communities with low rates of vaccination; and(4)provide technical assistance, guidance, and support to, and award grants or cooperative agreements to, State, local, Tribal, and territorial public health departments for enhancement of COVID–19 vaccine distribution and administration capabilities, including—(A)the distribution and administration of vaccines licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) or authorized under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3) and ancillary medical products and supplies related to vaccines;(B)the establishment and expansion, including staffing support, of community vaccination centers, particularly in rural, frontier, and underserved areas;(C)the deployment of mobile vaccination units, particularly in rural, frontier, and underserved areas;(D)information technology, data, and reporting enhancements, including improvements necessary to support sharing of data related to vaccine distribution and vaccinations and systems that enhance vaccine safety, effectiveness, and uptake, particularly among underserved populations;(E)facilities enhancements; and(F)communication with the public regarding when, where, and how to receive COVID–19 vaccines.3.Funding research on and development of COVID–19 vaccines, therapeutics, and medical suppliesIn addition to amounts otherwise available, there is appropriated to the Public Health and Social Services Emergency Fund for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $11,500,000,000, to remain available until expended, for necessary expenses with respect to research, development, manufacturing, production, and the purchase of vaccines, therapeutics, and ancillary medical products and supplies to prevent, prepare, or respond to—(1)SARS–CoV–2 or any viral variant mutating therefrom with pandemic potential; and(2)COVID–19 or any disease with potential for creating a pandemic.4.Funding for COVID–19 testing, contact tracing, and mitigation activities(a)In generalIn addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $50,000,000,000, to remain available until expended, to carry out activities to detect, diagnose, trace, and monitor SARS–CoV–2 and COVID–19 infections and related strategies to mitigate the spread of COVID–19, working with States, territories, and Tribes.(b)Use of fundsFrom amounts appropriated by subsection (a), the Secretary shall—(1)implement an evidence-based strategy for testing, contact tracing, surveillance, and mitigation with respect to SARS–CoV–2 and COVID–19;(2)provide technical assistance, guidance, and support, and award grants or cooperative agreements to State, local, and territorial public health departments for activities to detect, diagnose, trace, and monitor SARS–CoV–2 and COVID–19 infections and related strategies and activities to mitigate the spread of COVID–19;(3)award grants or cooperative agreements to State, local, Tribal, or territorial public health departments or public health laboratories—(A)to increase their capacity to sequence genomes of circulating strains of viruses and other organisms, including SARS–CoV–2;(B)to identify mutations in viruses and other organisms, including SARS–CoV–2;(C)to use genomic sequencing to identify outbreaks and clusters of diseases or infections, including COVID–19; and(D)to develop effective disease response strategies based on genomic sequencing and surveillance data;(4)support the development, manufacturing, procurement, distribution, and administration of tests to detect or diagnose SARS–CoV–2 and COVID–19, including supplies necessary for administering tests, such as personal protective equipment; (5)establish and expand Federal, State, local, and territorial testing and contact tracing capabilities, including investments in laboratory capacity, community-based testing sites, and mobile testing units, particularly in rural, frontier, and medically underserved areas;(6)enhance information technology, data modernization, and reporting, including improvements necessary to support sharing of data related to public health capabilities;(7)award grants to, or enter into cooperative agreements or contracts with, State, local, and territorial public health departments to establish, expand, and sustain a public health workforce; and(8)to cover administrative and program support costs necessary to conduct activities related to subparagraph (a).5.Federal Emergency Management Agency appropriationIn addition to amounts otherwise available, there is appropriated to the Federal Emergency Management Agency for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $30,000,000,000, to remain available until September 30, 2025, for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).6.COVID–19 emergency medical supplies enhancement(a)Supporting enhanced use of the Defense Production Act of 1950In addition to funds otherwise available, there is appropriated, for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $5,000,000,000, to remain available until September 30, 2025, to carry out titles I, III, and VII of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in accordance with subsection (b).(b)Medical supplies and equipmentAmounts appropriated in subsection (a) shall be used for the purchase, production (including the construction, repair, and retrofitting of government-owned or private facilities as necessary), or distribution of medical supplies and equipment (including durable medical equipment) related to combating the COVID–19 pandemic, including—(1)in vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, and the reagents and other materials necessary for producing, conducting, or administering such products, and the machinery, equipment, laboratory capacity, or other technology necessary to produce such products;(2)face masks and personal protective equipment, including face shields, nitrile gloves, N–95 filtering facepiece respirators, and any other masks or equipment (including durable medical equipment) determined by the Secretary of Health and Human Services to be needed to respond to the COVID–19 pandemic, and the materials, machinery, additional manufacturing lines or facilities, or other technology necessary to produce such equipment; and(3)drugs and devices (as those terms are defined in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)) and biological products (as that term is defined by section 351 of the Public Health Service Act (42 U.S.C. 262)) that are approved, cleared, licensed, or authorized under either of such Acts for use in treating or preventing COVID–19 and symptoms related to COVID–19, and any materials, manufacturing machinery, additional manufacturing or fill-finish lines or facilities, technology, or equipment (including durable medical equipment) necessary to produce or use such drugs, biological products, or devices (including syringes, vials, or other supplies or equipment related to delivery, distribution, or administration).(c)Delegation authorityFor purposes of using amounts appropriated in subsection (a), the President shall only delegate authority to, with respect to any uses described under subsection (b)—(1)the Secretary of Health and Human Services; and(2)the head of any other agency responsible for responding to the COVID–19 pandemic if the President determines that such delegation is important to an effective response to such pandemic.(d)Application of limitations under the Defense Production Act of 1950The requirements described in section 304(e) of the Defense Production Act of 1950 (50 U.S.C. 4534(e)) shall not apply to the funds appropriated in subsection (a) until September 30, 2025.7.Personal protective equipmentIn addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $5,000,000,000 to remain available until expended, for necessary expenses with respect to the manufacturing, acquisition, and distribution of personal protective equipment for preventing the spread of COVID–19.8.Strategic National StockpileIn addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $15,000,000,000, to remain available until expended, for necessary expenses with respect to the procurement and stockpile pursuant to section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) of vaccines, therapeutics, and ancillary medical products and supplies to prevent, prepare, or respond to SARS–CoV–2 or any viral variant mutating therefrom with pandemic potential, and COVID–19.9.Provider Relief Fund(a)In addition to amounts otherwise available, there is appropriated for the Public Health and Social Services Emergency Fund for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $35,000,000,000, to remain available until expended, to prevent, prepare for, and respond to COVID–19, domestically or internationally, for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus.(b)Of the eligible health care providers that are recipients of payments under this section, $7,000,000,000 of such amount shall be for suppliers and providers located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D))).(c)These funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse.(d)Recipients of payments under this section shall submit reports and maintain documentation as the Secretary determines are needed to ensure compliance with conditions that are imposed by this section for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose.(e)The term eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this subsection as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19.(f)The Secretary of Health and Human Services shall, on a rolling basis, review applications and make payments under this section in this Act.(g)Funds appropriated under this section in this Act shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity.(h)In this section, the term payment means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary.(i)Payments under this section shall be made in consideration of the most efficient payment systems practicable to provide emergency payment.(j)To be eligible for a payment under this section, an eligible health care provider shall submit to the Secretary of Health and Human Services an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number.(k)Not later than 3 years after final payments are made under this section, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committees on Appropriations of the House of Representatives and the Senate.(l)Nothing in this section limits the authority of the Inspector General or the Comptroller General to conduct audits of interim payments at an earlier date.(m)Not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on obligation of funds, including obligations to such eligible health care providers summarized by State of the payment receipt.(n)Such reports shall be updated and submitted to such Committees every 60 days until funds are expended.10.Funding for block grants for community mental health servicesIn addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $1,750,000,000, to remain available until expended, for carrying out subpart I of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x et seq.), subpart III of part B of title XIX of such Act (42 U.S.C. 300x–51 et seq.), and section 505(c) of such Act (42 U.S.C. 290aa–4(c)) with respect to mental health. Notwithstanding section 1952 of the Public Health Service Act (42 U.S.C. 300x–62), any amount awarded to a State out of amounts appropriated by this section shall be expended by the State by September 30, 2025.11.Funding for block grants for prevention and treatment of substance abuseIn addition to amounts otherwise available, there is appropriated to the Secretary for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $1,750,000,000, to remain available until expended, for carrying out subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.), subpart III of part B of title XIX of such Act (42 U.S.C. 300x–51 et seq.), section 505(d) of such Act (42 U.S.C. 290aa–4(d)) with respect to substance abuse, and section 515(d) of such Act (42 U.S.C. 290bb–21(d)). Notwithstanding section 1952 of the Public Health Service Act (42 U.S.C. 300x–62), any amount awarded to a State out of amounts appropriated by this section shall be expended by the State by September 30, 2025.12.Miscellaneous provisions(a)Applicable requirementsAmounts appropriated by this Act are subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254b et seq.).(b)Emergency designationAmounts appropriated by this Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.